COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Cole
Argued at Richmond, Virginia


VULCAN MATERIALS COMPANY
                                              MEMORANDUM OPINION *
v.   Record No. 1886-96-2                   BY JUDGE MARVIN F. COLE
                                               FEBRUARY 18, 1997
CHARLES LEE CRAWFORD


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             Benjamin J. Trichilo (Trichilo, Bancroft,
             McGavin, Horvath & Judkins, P.C., on briefs),
             for appellant.
             James A. Kline, IV (Eck, Collins & Marstiller
             Affiliated Law Offices, on brief), for
             appellee.



     Vulcan Materials Company (Vulcan) appeals from a decision of

the Workers' Compensation Commission awarding Charles Lee

Crawford the cost of chiropractic treatments for as long as

necessary.    The question presented on this appeal is whether the

need for and cost of chiropractic treatments are supported by

credible evidence.    We affirm the commission's decision.

     On August 30, 1991, Crawford was injured when the rear axle

shaft of the company truck he was driving broke, causing the

truck to crash into a quarry wall.    On August 20, 1993, the

commission entered an award for Crawford for "the payment of all

reasonable and necessary medical treatment causally related to

the August 30, 1991 accident for as long as necessary."

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     Dr. Donald MacNay, an orthopedic specialist and Crawford's

treating physician, opined that Crawford's back pain was a result

of the August 30, 1991 accident.       Dr. MacNay referred Crawford

for chiropractic treatment at Carlton Chiropractic.      Carlton

Chiropractic performed a spinal manipulation, mechanical

traction, and electric stimulation on Crawford.

     Dr. Joseph Linehan conducted an independent evaluation of

Crawford.   Linehan found "no reparative value to these

chiropractic treatments."   Linehan stated that the treatment

charges were 25% higher than a physical therapist would charge,

and that usually three to four weeks of treatment were

sufficient.   In Dr. Linehan's opinion, Crawford's back pain was

due to spondylolisthesis, and not to the August 30, 1991

accident.
     On July 10, 1996, the commission found Vulcan responsible

for the costs of chiropractic treatments received between October

1994 and May 1995, as recommended by Dr. MacNay.      On July 26,

1996, the commission amended its award, making Vulcan responsible

for the costs of these treatments for as long as necessary.

     On appellate review, the factual findings of the commission

are binding if they are supported by credible evidence.       Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991); James v. Capitol Steel Constr. Co., 8 Va. App. 512, 515,

382 S.E.2d 487, 488 (1989).   The fact that there is contrary

evidence in the record is no consequence if there is credible



                                   2
evidence to support the commission's finding.    Franklin Mortgage

Corp. v. Walker, 6 Va. App. 108, 110-11, 367 S.E.2d 191, 193

(1988) (en banc).    "In determining whether credible evidence

exists, the appellate court does not retry the facts, reweigh the

preponderance of the evidence, or make its own determination of

the credibility of the witnesses."    Wagner Enters., Inc., 12 Va.

App. at 894, 407 S.E.2d at 35 (citing Jules Hairstylists, Inc. v.

Galanes, 1 Va. App. 64, 69, 334 S.E.2d 592, 595 (1985)).
     The commission, recognizing that chiropractic treatment

would not be Dr. Linehan's choice, found Vulcan responsible for

the costs of chiropractic treatments as recommended by Dr.

MacNay, Crawford's treating physician.   Vulcan argues that this

award is not supported by credible evidence.    We disagree.    Dr.

MacNay determined that Crawford's back pain was a result of the

August 30, 1991 accident.   The record shows that Dr. MacNay

thought chiropractic treatment was warranted and noted that

Crawford's back had been helped by the treatment.   Dr. MacNay

continually reevaluated Crawford's condition and found the

continuing treatment to be reasonable and necessary.   The record

shows that the fees charged for the treatments were not

excessive.   The commission's findings of fact are supported by

credible evidence.

     For the reasons stated, we affirm the commission's decision.

                                                    Affirmed.




                                  3